DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25, 27-36 and 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker et al. US 2015/0146026.

Re claims 21, 34 and 40, Walker discloses a mobile computing device and a computer-implemented method for reconfiguration of image capture parameters based on semantic recognition (system 100 includes processes that may be performed by an imaging device (110) in conjunction with a computing device (120)) (figures 1, 4; paragraphs 100-109, 350), comprising: obtaining, by a mobile computing device (camera processor 605), image data comprising one or more image frames captured by an image capture device (image sensor 665), the image capture device configured to capture the image data based on one or more operating parameters of the image 

Re claims 22 and 35, Walker further discloses that the method further comprises providing, by the mobile computing device, the operating parameter adjustment instructions to the image capture device (images may be compressed at different levels based on image ratings) (paragraphs 291, 323-336).

Re claims 23 and 36, Walker further discloses receiving, by the mobile computing device, second image data comprising one or more second image frames captured by the image capture device, the image capture device configured to capture the second image data based at least in part on the operating parameter adjustment instructions (an acquire condition may be used to adjust the settings of a camera based on user preferences and captured images with updated camera settings) (paragraphs 259-263).

Re claims 25, 27 and 39 Walker further discloses that at least one of the one or more operating parameters comprises a capture quality parameter; and the parameter adjustment instructions are configured to adjust the capture quality parameter of the image capture device to capture additional image data at quality different than the quality of the image data (an acquire condition may be used to adjust the settings of a camera based on an analysis and quality rating of captured images and also images may be compressed at different levels based on image ratings) (paragraphs 259-263, 291).



Re claim 30, Walker further discloses that the target semantic class comprise a semantic class associated with a semantic label previously obtained by the mobile computing device (factors related to information stored in a database are used to rate and classify images) (paragraph 264).

Re claim 31, Walker further discloses that the target semantic class comprises a specific: weather condition (paragraph 264) or animal (paragraph 261).

Re claim 32, Walker further discloses that that target semantic class is specified as a target by a user of the mobile computing device (factors may relate to user preferences) (paragraphs 263-264).

Re claim 33, Walker further discloses that the semantic class is determined to be the target semantic class based at least in part on an output of a machine-learned predictive model, the machine-learned predictive model configured to process the semantic label associated with the target semantic class (camera may use an image processor and a neural network to determine which images are most appealing to a user (paragraphs 232, 287).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. US 2015/0146026 in view of Sweet, III et al. US 2013/0201344.

Re claims 24 and 37, Walker discloses all of the limitations of claims 21 and 34 above.  However, although the Walker reference discloses all of the above limitations it fails to specifically disclose that at least one of the one or more operating parameters comprises a capture resolution parameter; and the parameter adjustment instructions are configured to adjust the capture resolution parameter of the image capture device to capture additional image data at a resolution different than the resolution of the image data.
.

Claims 26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. US 2015/0146026 in view of Fintel et al. US 2012/0242851.

Re claims 26 and 38, Walker discloses all of the limitations of claims 21 and 34 above.  However, although the Walker reference discloses all of the above limitations it fails to specifically disclose that at least one of the one or more operating parameters comprises a capture frame rate parameter; and the parameter adjustment instructions are configured to adjust the capture frame rate parameter of the image capture device to capture additional image data at a frame rate different than the frame rate of the image data.
Fintel discloses that it is well known in the digital imaging art for an image capturing device to include the teaching of changing a camera capture frame rate parameter based on an analysis of previously captured images (figure 4; 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699